Citation Nr: 1823606	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity, as secondary to service-connected degenerative changes of the mid-thoracic spine.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected degenerative changes of the mid-thoracic spine.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected degenerative changes of the mid-thoracic spine.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected degenerative changes of the mid-thoracic spine.




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Since this decision, jurisdiction has been transferred to the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration. 



The Veteran was provided a VA examination in December 2012.  The examiner, however, concluded that there was no pathology found after examination of the Veteran to support a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  In addition, since the December 2012 VA examination, VA medical treatment records reflect the Veteran's complaints of intermittent tingling in legs and lower back pain.  See VA medical treatment record dated June 2015.  In light of this evidence, further medical commentary is necessary before a decision can be made on these claims.  Therefore, these claims are remanded to provide the Veteran with a new VA examination and to obtain additional VA medical treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to update the Veteran's VA treatment records, dated from January 2017 forward.

2. Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran.  All pertinent symptomatology should be reported in detail.

The examiner should identify all current neurological disorders of the Veteran's upper and lower extremities.  Any necessary diagnostic testing or evaluation, i.e. EMG, NCS, etc., should be accomplished.

(a) The examiner must provide an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy of the upper and/or lower extremities was caused by the Veteran's degenerative changes of the mid-thoracic spine.

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy of the upper and/or lower extremities was aggravated by (i.e., worsened by) the Veteran's degenerative changes of the mid-thoracic spine.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. After completing the above actions and any other development, the Veteran's claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




